EXHIBIT 10.6

 

MINISTRY OF HEALTH AND SOCIAL PROTECTION

 

RESOLUTION NUMBER 003220 OF 2019

 

(NOV 29TH 2019 )

 

Whereby Resolution 5521 of December 4th, 2018 is modified, which granted license

for the manufacture of cannabis derivatives to MEDICOLOMBIA'S CANNABIS S.A.S.

 

THE DIRECTOR OF MEDICINES AND HEALTH TECHNOLOGIES

 

In the exercise of his legal powers, in particular those conferred in the
article 2.8.11.2.1.4 of Decree 780 of 2016, in development of articles 9 and 10
of the Resolution 2892 of 2017 and Resolution 895 of 2018 and

 

CONSIDERING

 

That by means of Resolution 5521 of  December 4th 2018, the Ministry of Health
and Social Protection granted MEDICOLOMBIA'S CANNABIS S.A.S., identified with
TIN 901.158.575-0. the license to manufacture cannabis derivatives 077, in the
modality of national use.

 

That through official letter filed with number 201942300268292 of February 22nd,
2019, the company MEDICOLOMBIA'S CANNABIS S.A.S., requested the inclusion of the
modalities of scientific research and export, providing the following
information: i) Completed form GMTF05 "Request for modification or termination
of license to manufacture cannabis derivatives", ii) Certificate of good
standing and legal representation of the Chamber of Commerce of Bucaramanga,
dated February 21st, 2019, iii) Research draft,  iv) Export plan and v) Proof of
payment for evaluation costs (Fols. 251 to 284).

 

That through a written document filed under number 201942300268252 on February
22nd, 2019, Mr. Holger Audine Amaya Chacón, acting as legal representative of
the licensee company, informs the Directorate of Medicines and Health
Technologies of this Ministry of the change of the assistant manager of the
company, enclosing a copy of the "Minutes Number 9 Extraordinary Assembly" and a
copy of the ID card of the new assistant manager, Mr. Luis Carlos Uribe Uribe
(Fols 285 to 288).

 

That the Directorate of Medicines and Health Technologies of this Ministry
analyzed the information provided by the society MEDICOLOMBIA'S CANNABIS S.A.S.
and made a request through communication filed with the number 201924001243951
of September 18th 2019, requesting to get the Certificate of good standing and
representation of the chamber of commerce of MEDICOLOMBIA'S CANNABIS S.A.S.
where the change of legal representative is included (Fol. 289).

 

That MEDICOLOMBIA'S CANNABIS S.A.S. by means of file number 201942301645292 of
October 9th, 2019, Mr. Holger Audine Amaya Chacón acting as legal representative
of the licensee company, provides Certificate of good standing and legal
representation of the chamber of commerce of Bucaramanga dated September 23rd,
2019, in which it is stated that Mr. Luis Carlos Uribe Uribe with ID card
19.128.015 issued in Bogota D.C, and "that by Minute No. 2 of 2018/06/15 of the
Extraordinary Assembly of Shareholders registered in this Chamber of Commerce on
2019/02/26 under No. 164959 of Book 9, it is stated" in the position of
Assistant Manager of the licensee company (Fols. 293 to 299).

 

  1



 



 

That the Directorate of Medicines and Health Technologies finds that the
application submitted by the licensee is not substantial, as it is: of inclusion
of the modalities scientific research and export, and after verifying the
requirements set forth in current regulations, considers it appropriate to
modify the license granted.

 

On the basis of the above,

 

RULES

 

Article 1. To amend Article 1 of Resolution 5521 of December 4th, 2018, which
will remain as follows:

 

“Article 1. To grant the license to manufacture cannabis derivatives of 077, in
the Modality of i) national use and scientific research and iii) export, to
MEDICOLOMBIA’S CANNABIS S.A.S., identified with TIN 901.158.575-0 legally
represented by Mr. HOLGER AUDINE AMAYA CHACON identified with ID card number
88.135.481 issued in Ocaña for the term of five (5) years.

 

Paragraph. The manufacturing process may only be carried out in the property
identified with real estate registration number 314-11848, located in the
countryside division of EL DUENDE in the municipality of LOS SANTOS, in the
department of Santander, during the same term of validity of this license.

  

Article 2. To notify personally the content of this resolution to the legal
representative of MEDICOLOMBIA'S CANNABIS S.A.S., legal entity identified with
T.I.N. 901158575-0, to its attorney-in-fact or to whoever is authorized for this
purpose, at the address for notifications: Carrera 49 No. 54 - 73, in the city
of Bucaramanga, Santander, informing it that an appeal for replacement, can be
brought to challenge this resolution which must be filed in writing in the
personal procedure of notification, or within ten (10) days after it, under the
terms provided in Article 76 of the Administrative Procedure and Contentious
Administrative Code.

 

Paragraph. If personal notification cannot be made, the procedure shall be in
accordance with the provisions of Article 69 of the Administrative Procedure and
Contentious Administrative Code  - CPACA (as per its initials in Spanish).

 

Article 3. Once this administrative act becomes final, communicate its contents
to the U.A.E. National Narcotics Fund, the Sub directorate of Control and Fiscal
Monitoring of Chemicals and Narcotics of the Ministry of Justice and Law and the
Municipality of Los Santos - Santander.

 

Article 4. This resolution is effective as from the date of execution.

 

SO ORDERED

 

Issued in Bogotá, D.C. on:

 

NOV 29TH 2019

 

Signature

AURELIO MEJIA MEJIA

Director of Medicines and Health Technologies

 

Produced by: mmurcia

Reviewed by: mlopezp

 

  2



 



  

MINISTRY OF HEALTH AND SOCIAL PROTECTION

PROCEDURE OF PERSONAL NOTIFICATION

 

In Bogotá D.C., on the eleventh (11th) day of December 2019, at 10:07 a.m., Mr.
HOLGER AUDINE AMAYA CHACON, of legal age, appeared before the General Secretary
of the Ministry of Health and Social Protection, identified with citizenship
card No.88.135.481, Issued in Ocaña - Norte de Santander, as Legal
Representative of MEDICOLOMBIA'S CANNABIS S.A.S., in order to be personally
notified of the content of Resolution No. 03220 of November 29th, 2019, "Whereby
Resolution 5521 of December 4th, 2018 is modified that granted license for the
manufacture of cannabis derivatives to MEDICOLOMBIA'S CANNABIS S.A.S.

 

It is made known to the Legal Representative of the company MEDICOLOMBIA'S
CANNABIS S.A.S, which has a term of ten (10) working days from his personal
notification, to file an appeal for replacement, in accordance with Articles 76
and 77 of the Administrative Procedure and Contentious Administrative Code,
before the Directorate of Drugs and Health Technologies of this Ministry.

 

A free copy of the Resolution to be notified is delivered

 

Notified party   
Signature                                                                              Notifying
official    Signature

 

 

  3



 